Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00646-CR

                                Jimmy Rodgers WHARTON,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A14443
                       Honorable N. Keith Williams, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 7, 2016.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice